SABERS and KONENKAMP, Justices.
[¶ 1.] Z.B. admitted in juvenile court to committing two first degree rapes. At the time of these offenses, he was fifteen. He was court ordered to register as a sex offender. South Dakota law requires that Z.B. remain on the sex offender registry for life. Adults who commit the same offense may be able to have their names removed from the registry if they obtain a suspended imposition of sentence. There is no equivalent opportunity for juvenile offenders like Z.B. Accordingly, under the Equal Protection Clauses of the United States Constitution and the South Dakota Constitution, Z.B. and similarly situated juveniles are denied equal protection. We reverse.
I.
[¶2.] At the time of the rapes, Z.B. was fifteen years old and residing with his adoptive parents. His adoptive parents had two biological children, G.B., a nine-year-old girl and W.B., an eight-year-old boy. The remainder of the family consists of two other adopted girls, K.B., seven years old, and M.B., four years old.
[¶ 3.] One night, Z.B. was watching the children while the parents were at a meeting. When the parents returned home, G.B. told them that Z.B. tried to “sex her.” On January 18, 2007, a petition was filed that alleged Z.B. was a child in need of supervision. An investigation was conducted and it was determined that Z.B. had engaged in sex with G.B. and K.B. A third amended petition contained five counts:
Count 1: Child in Need of Supervision
Count 2: Sexual Contact with a Child Under Sixteen Years of Age, with the victim being G.B.
Count 3: Sexual Contact with a Child Under Sixteen Years of Age, with the victim being K.B.
Count 4: Rape in the First Degree, with the victim being G.B.
Count 5: Rape in the First Degree, with the victim being K.B.
[¶ 4.] During the adjudicatory hearing, Z.B. admitted to Counts 4 and 5. A dispo-sitional hearing was held where the circuit court ordered that Z.B. be remanded to the custody of the Department of Corree-*598tions and register as a sex offender. Z.B. appeals.1
II.
[¶ 5.] Z.B. challenges SDCL 22-24B-2 on equal protection grounds. This raises questions of statutory interpretation and the constitutionality of a statute. Both questions are reviewed by this Court de novo. Buchholz v. Storsve, 2007 SD 101, ¶ 7, 740 N.W.2d 107, 110 (additional citation omitted). There is a strong presumption a statute is constitutional. Meinders v. Weber, 2000 SD 2, ¶ 28, 604 N.W.2d 248, 260 (citing State v. Laible, 1999 SD 58, ¶ 10, 594 N.W.2d 328, 331 (other citation omitted)). Only when a statute plainly and unmistakably violates a constitutional provision will we declare it unconstitutional. Id. When deciding the constitutionality of a statute we do not determine whether the “legislative act is unwise, unsound, or unnecessary,” but only if it is constitutional. State v. Allison, 2000 SD 21, ¶ 5, 607 N.W.2d 1, 2. In an equal protection challenge, “ ‘[t]he burden is on the one attacking the legislative arrangement to negative every conceivable basis which might support it.’ ” Lehnhausen v. Lake Shore Auto Parts Co., 410 U.S. 356, 364, 93 S.Ct. 1001, 1006, 35 L.Ed.2d 351 (1973) (citations omitted).
[¶ 6.] In 1997, the Legislature amended our sex offender registration statute to require juveniles adjudicated of certain sex crimes to register as sex offenders. SDCL 22-24B-2 provides in relevant part that:
Any juvenile fifteen years or older shall register as a sex offender if that juvenile has been adjudicated of a sex crime as defined in 22-22-7.2, 22-24B-l(l), or 22-24B-l(9), or of an out-of-state or federal offense that is comparable to the elements of these three sex crimes or any crime committed in another state if the state also requires a juvenile adjudicated of that crime to register as a sex offender in that state.2
*599The sex offender statutory scheme does not exclude juvenile sex offenders from the notification provisions; juveniles fifteen or older having committed certain sex crimes are subject to the public access and notification provisions. See SDCL 22-24B-15 (making sex offender registration list a public document); SDCL 22-24B-21 (establishing a public internet site containing sex offender registration information); SDCL 22-24B-11 (requiring the participation in the National Sex Offender Public Registry).
[¶7.] “The equal protection clauses embodied in the Fourteenth Amendment to the United States Constitution and in Article VI, [section] 18 of the South Dakota Constitution guarantee equal protection of the laws to all persons.” State v. Krahwinkel, 2002 SD 160, ¶ 19, 656 N.W.2d 451, 460. To prevail on his equal protection claim, Z.B. must satisfy a two-part test. First, he must show that the statute creates an arbitrary classification. In re Davis, 2004 SD 70, ¶ 5, 681 N.W.2d 452, 454 (additional citation omitted). “Second, if the classification does not involve a fundamental right or suspect [or intermediate] group, we determine whether a rational relationship exists between a legitimate legislative purpose and the classifications created.”3 Id.; Krahwinkel, 2002 SD 160, ¶ 19, 656 N.W.2d at 460.
[¶ 8.] Z.B. alleges that SDCL 22-24B-2 violates equal protection because fifteen, sixteen, and seventeen year olds adjudicated delinquent of sex crimes in juvenile court have no right to a jury, nor can they get their names removed from the sex offender registry by receiving a suspended imposition of sentence. See SDCL 22-24B-2; SDCL 23A-27-13; SDCL 23A-27-14. He alleges that this statute creates an arbitrary classification where juveniles are treated differently than adults. When adult defendants receive a suspended imposition of sentence under SDCL 23A-27-13 and 23A-27-14 and comply with certain requirements, they may be removed from the sex offender registry. SDCL 22-24B-2. Z.B. argues that there is no legitimate legislative purpose rationally related to treating the juvenile sex offenders convicted of the same crimes as adult sex offenders differently and more harshly than the adult sex offenders.
[¶ 9.] A state’s classification scheme will be upheld under rational basis review with a “plausible” or “conceivable” *600reason for the distinction. U.S. R.R. Retirement Bd. v. Fritz, 449 U.S. 166,180-81, 101 S.Ct. 453, 462-63, 66 L.Ed.2d 368 (1980) (Stevens, J., concurring in the judgment), reh’g denied, 450 U.S. 960, 101 S.Ct. 1421, 67 L.Ed.2d 385 (1981); see also Donald T. Kramer, Standards of review 'generally — Rational basis test, 16B AmJur-ConstLaw § 813 (Updated September 2008). The State alleges that the legitimate legislative purpose is the general policy behind the sex offender registry list— public protection from sex offenders. Yet, it does not provide any rational basis why juveniles are treated differently and more harshly under the sex offender registration scheme.4 Nonetheless, the United States Supreme Court has declared that
a legislature that creates these categories need not “actually articulate at any time the purpose or rationale supporting its classification.” [ ] Instead, a classification “must be upheld against equal protection challenge if there is any reasonably conceivable state of facts that could provide a rational basis for the classification.”
Heller v. Doe, 509 U.S. 312, 320, 113 S.Ct. 2637, 2642, 125 L.Ed.2d 257 (1993) (internal citations omitted).
[¶ 10.] “Equal protection does not require that all persons be dealt with identically, but it does require that a distinction made have some relevance to the purpose for which the classifications is made.” City of Aberdeen v. Meidinger, 89 S.D. 412, 416, 233 N.W.2d 331, 334 (1975) (quoting Baxstrom v. Herold, 383 U.S. 107, 86 S.Ct. 760, 15 L.Ed.2d 620 (1966)). In our examination of the sex offender registry scheme and its disparate treatment of juvenile offenders, we cannot conceive of any state of facts to suggest a rational basis for the harsher treatment of juveniles. Thus, to the extent that SDCL 22-24B-2 requires Z.B. and other juveniles in the same situation to register, it is unconstitutional. The circuit court must rescind its order requiring registration.
[¶ 11.] Reversed.
[¶ 12.] All Justices concur.
KONENKAMP, Justice (writing for the majority on the issue of due process).
[¶ 13.] We address the due process question only to respond to the mistaken position in the dissent. Let it be clear, however, that having decided that SDCL 22-24B-2 creates an equal protection violation, we have no further warrant to also strike the statute on the more expansive view that it violates procedural due process. Nor is it our place, as the dissent would have it, to guide the Legislature in “crafting” new legislation. Prudence and judicial restraint counsel us to examine questions of constitutionality by the nar*601rowest means. We are not legislators. Our duty is to remain within our constitutionally defined roles as judges. Nonetheless, the dissent wishes to go beyond our unanimous holding on equal protection to declare South Dakota’s sex offender registry system unconstitutional because it fails to imitate New Jersey law. To understand why the dissent’s view would compel South Dakota to enact the dissent’s favored legislation, we must first examine the common background for sex offender registration laws in the United States.
[¶ 14.] Like all states, South Dakota is obligated to enact a sex offender registration and notification system, under certain federal guidelines.5 States are granted considerable discretion in how they formulate their registry laws. South Dakota’s compulsory system for notification and registration of sex offenders is comparable to statutory schemes enacted in a number of other states.6 Compulsory registration “requires that offenders satisfying statutory, offense-related criteria be subject to registration and notification, affording offenders no right to a prior hearing on the eligibility determination.”7 To date, none of these similar state systems have been declared unconstitutional on due process grounds.8 See generally, George L. Blum, J.D., State Statutes or Ordinances Requiring Persons Previously Convicted of Crime to Register with Authorities as Applied to Juvenile Offenders — Constitutional Issues, 37 A.L.R.6th 55 (2008). Only a few states, including Massachusetts, New Jersey, and New York, use a registration system with special hearings for particularized risk assessments. It is this minority scheme the dissent seeks to impose on South Dakota through the device of declaring our own registry system unconstitutional.
[¶ 15.] In advancing its cause, the dissent relies on New Jersey and Massachusetts decisions for the proposition that juvenile sex offenders hold a protected liberty interest that guarantees them special risk assessment hearings. See E.B. v. Verniero, 119 F.3d 1077 *602(3dCir.l997) (requiring state to carry burden of persuasion at a Megan’s Law hearing); Doe v. Poritz, 142 N.J. 1, 662 A.2d 367 (1995) (requiring hearing on state’s assessment of risk level); Roe v. Farwell, 999 F.Supp. 174, 197 (D.Mass.1998); Attorney General, 715 N.E.2d at 43. Those cases are premised on the legislative decisions made by New Jersey and Massachusetts to create sex offender risk assessment categories in the first place. Without those legislatively enacted categories, there would be no need for hearings on how a convicted or adjudicated sex offender should be categorized. Ignoring this background, the dissent would supplant our system with a New Jersey style assessment scheme, so that such hearings would then be obligatory for South Dakota. Worse, by its logic requiring risk assessment hearings for juveniles, the dissent not only seeks to invalidate the statute on which it focuses, it also threatens to invalidate all the remaining sex offender registry statutes in South Dakota as they pertain to adult sex offenders.9
[¶ 16.] It is important to closely examine the New Jersey system in order to understand why the cases the dissent relies on are wholly inapplicable to South Dakota. New Jersey’s sex offender registry laws have a feature unlike anything in many states, including South Dakota. As part of New Jersey’s original enactment, Megan’s Law, offenders were classified into risk categories: low, moderate, or high. NJSA 2C:7-8(e) et seq. (2008). In Poritz, 662 A.2d at 378, the New Jersey Supreme Court would later refer to these categories as tiers. If an offender was classified as a low risk, the first tier, the statute required that only law enforcement agencies likely to encounter the offender be notified of the offender’s presence in the community. If an offender was classified as a moderate risk, the second tier, not only would law enforcement authorities be notified, but schools and certain community organizations would also have to be notified. The third-tier high-risk classification required notification of those members of the public likely to encounter the offender in addition to law enforcement and community organizations. South Dakota has no equivalent system of categorization.
[¶ 17.] A problem for the New Jersey categorization scheme was that the state attorney general established the procedures for determining risk. Under the attorney general’s procedure, county prosecutors and other law enforcement officials, not courts, were empowered to perform the risk assessment for each offender and determine the means of notification. There was no provision through which an offender could contest or appeal the risk level assigned to him or her. To add due process protections to the risk assessment procedure, the New Jersey Supreme Court in Poritz established a system whereby an offender could challenge the assigned risk level. 662 A.2d at 378.
[¶ 18.] In South Dakota, our process is less complicated. Once an individual has been convicted or adjudicated of certain sex offenses, sex offender registration is automatically required. There is no need *603in South Dakota for a due process hearing after a conviction or adjudication because the offender has had full due process in the procedure of either having gone through a trial or having admitted guilt. Moreover, South Dakota does not have a statute requiring assessment of risk levels for sex offenders. Nonetheless, the dissent reasons that because juveniles do not have a separate due process hearing on risk level like New Jersey, our sex offender registry system is unconstitutional.
[¶ 19.] Addressing a similar challenge, the Kansas Supreme Court, in finding no due process violation in its statute, noted that its law “is to be distinguished from the sex offender registration acts of some other states, such as New Jersey and Massachusetts, which, by their terms, call for some additional assessment of the offender’s individual characteristics or circumstances in order to determine the degree of public notification.” State v. Wilkinson, 269 Kan. 603, 9 P.3d 1, 7 (2000). Marking the dissimilarity, the Kansas court noted:
The Kansas statute does not call for any preregistration individualized assessment of any offender’s likely risk of reoffense or any assessment of the degree of public access that should occur, so there is nothing to be determined at a hearing. A similar distinction has been noted by some other courts in finding no procedural due process violations in other state’s sex offender registration and notification acts. See Lanni v. Engler, 994 F.Supp. 849, 855 (E.D.Mich.1998); Patterson v. State, 985 P.2d 1007, 1017 (Alaska Ct.App.1999); People v. Logan, 302 Ill.App.3d 319, 235 Ill.Dee. 539, 705 N.E.2d 152 (1998); Com. v. Mountain, 711 A.2d 473, 478 (Pa.Super.Ct. 1998); State v. Heiskell, 77 Wash.App. 943, 895 P.2d 848 (1995), rev’d on other grounds, 129 Wash.2d 113, 916 P.2d 366 (1996).
Id. at 8. As in Kansas, there is no due process flaw to fix in South Dakota’s sex offender registration program. The only procedural due process to which adult and juvenile offenders are entitled in South Dakota is the process required to convict or adjudicate them of the underlying offense.
[¶ 20.] If there were any remaining doubts, the United States Supreme Court laid the dissent’s argument to rest in Connecticut Dept. of Public Safety et al. v. Doe, 538 U.S. 1, 7, 123 S.Ct. 1160, 1164, 155 L.Ed.2d 98 (2003). There, the Court held that Connecticut’s sex offender registration statutes did not violate the due process rights of registrants. Because the ultimate determiner whether a person had to register was the conviction of a sex crime, the Court found that the criminal procedures leading to conviction provided the registrant with sufficient procedurally safeguarded opportunities to challenge the conviction that triggered the registration requirement. Id. That analysis controls the due process question in this case. Z.B. was charged with sex offenses and was adjudicated of having committed those offenses beyond a reasonable doubt when he admitted the charges against him. He received all the procedural safeguards attending his juvenile hearing, and no further process was necessary. He does not challenge his adjudication of guilt.
[¶ 21.] Following the Supreme Court’s decision in Doe, several Illinois appellate courts rejected procedural due process challenges to sex offender registration laws made applicable to juveniles. Sex offender registration under Illinois statutes, like those considered in Doe, arose solely from conviction of certain enumerated sex offenses: whether the offender was currently dangerous was not relevant under the statutory scheme. See In re D.R., 342 Ill.App.3d 512, 276 Ill.Dec. 638, 794 *604N.E.2d 888, 892 (2003); In re J.R., 341 Ill.App.3d 784, 275 Ill.Dec. 916, 793 N.E.2d 687, 693 (2003). Under the Illinois statutes, the only material fact was the registrant’s conviction of a sex offense; the registrant already had an opportunity to challenge the conviction at trial or in the juvenile adjudication hearing. Thus, a due process hearing was not required before an offender became subject to the registration laws. In re Phillip C., 364 Ill.App.3d 822, 301 Ill.Dec. 791, 847 N.E.2d 801, 809 (2006); J.R., 275 Ill.Dec. 916, 793 N.E.2d at 693.
[¶22.] Similar to Connecticut and Illinois, South Dakota has an offense-based, rather than an offender-based, registry system. Our law, like many other state registry laws, requires registration for those adjudicated or convicted of certain sex offenses, regardless of whether, in the opinion of some, they may or may not pose a risk of future recidivism. Such predictions are problematic in any event. In short, the fact that a juvenile offender might seek a hearing on whether he or she is or will be dangerous is of no relevance under South Dakota law. All that is required for registration is an adjudication of delinquency for certain sex offenses. That requirement turns on the adjudication of delinquency, and those charged as juvenile delinquents have a procedurally safeguarded opportunity to challenge their charges in juvenile court.
[¶ 23.] In its analysis, the dissent goes beyond the scope of due process and declares South Dakota’s sex offender registry laws deficient with respect to juveniles under New Jersey’s self-styled “fundamental fairness doctrine.” That doctrine, derived from the New Jersey Constitution, is applied “where not to do so will subject the defendant to oppression, harassment, or egregious deprivation.” See State v. Yoskowitz, 116 N.J. 679, 563 A.2d 1, 18 (1989) (Garibaldi, J., concurring and dissenting); State v. Gregory, 66 N.J. 510, 333 A.2d 257, 261 (1975). See also Bruce D. Greenberg, New Jersey’s ‘Fairness and Rightness’ Doctrine, 15 RutgersLJ 927 (1984). Aside from the obvious question whether it is legitimate to force upon South Dakota yet another prototype from New Jersey, it is unnecessary to do so here. Because Z.B. has complete relief with our holding on equal protection, we need not attempt to engraft on our law some standard from the New Jersey Constitution.
[¶ 24.] Finally, the dissent wrongly conflates punishment with public regulation. Citing the United States Supreme Court’s decision prohibiting the death penalty for juvenile murderers, the dissent argues that requiring juveniles to register as sex offenders constitutes unfair punishment for underage offenders. But, as we held eight years ago and the United States Supreme Court confirmed three years later, sex offender registration is not punishment. Smith v. Doe, 538 U.S. 84, 105, 123 S.Ct. 1140, 1154, 155 L.Ed.2d 164 (2003); Meinders, 2000 SD 2, ¶ 34, 604 N.W.2d at 262. Such measures are not penal; they are regulatory. Smith, 538 U.S. at 105, 123 S.Ct. at 1154, 155 L.Ed.2d 164; Meinders, 2000 SD 2, ¶ 34, 604 N.W.2d at 262.
[¶ 25.] Concededly, the notion of maintaining lifetime sex offender registration for an offense committed by a fifteen year old raises questions about the suitability of such legislation. A system of classifying juvenile offenders according to risk with periodic reassessments similar to what a few other states have created may perhaps be an idea worth considering. There might be other state registry schemes for juveniles that may also deserve examination. But such ideas, and the wisdom of implementing them, touch *605on legislative prerogatives. Legislators are “not required to act with perfect precision.” Meinders, 2000 SD 2, ¶ 32, 604 N.W.2d at 261 (quoting Doe v. Pataki, 120 F.3d 1263, 1283 (2dCir.l997)). “Our function is not to decide if a legislative act is unwise, unsound, or unnecessary, but rather, to decide only whether it is unconstitutional.” Allison, 2000 SD 21, ¶ 5, 607 N.W.2d at 2. A Court risks impugning its constitutional authority — not to mention intruding on separation of powers — when it uses judicial review to foster its preferred legislation.
[¶ 26.] It was our Legislature’s choice to create certain protections for minors brought into our juvenile justice system. By the same token, the Legislature also had the right to balance the interests of juvenile delinquents with the need to safeguard other children against the threat posed by juvenile sex offenders. Contrary to the dissent’s harsh portrayal, however, the Legislature has not ignored the distinction between juvenile and adult sex offenders. It should be noted that our registry system only requires juvenile sex offenders to register if they commit certain more serious sex offenses. Unlike adult sex offenders, who are required to register if they commit any of twenty different categories of offenses listed in SDCL 22-24B-1, juvenile sex offenders are required to register only if they commit any of three types of sex offenses: rape, sexual contact, or promotion of prostitution of a minor. SDCL 22-24B-2; SDCL 22-22-7.2; SDCL 22-24B-l(l); SDCL 22-24B-K9).
[¶27.] To a child who has been raped or sexually molested, it matters little whether the perpetrator was an adolescent or an adult. Prevention of child sexual abuse is the overarching purpose behind sex offender registration and notification laws. The dissent’s mandate for duplicate due process in juvenile sex offense cases upsets the balance conceived in our Legislature to account for both the needs of juvenile delinquents and the security of potential child victims. While denying that it is suggesting South Dakota must adhere to a certain jurisdiction’s statutory scheme, the dissent nonetheless makes our registry law unconstitutional because it does not have a process like New Jersey’s. No matter how fervently the dissent may feel our state’s sex offender laws should be rearranged to mimic some other state’s scheme, the laws governing public protection of children remain a legislative concern unless an enactment clearly and unmistakably violates constitutional limits. No showing has been made here that our registry laws violate constitutional parameters for procedural due process.
[¶ 28.] Once our constitutional analysis becomes tied to some perceived advancement elsewhere, we lose touch with our limited roles as judges. After all, why, in the dissent’s view, should the law of New Jersey, Massachusetts, or New York become the touchstone for constitutionality in South Dakota? Why not the law of Kansas, then, or, for that matter, Belgium? The dissent’s writing is nothing but a blatant venture into judicial legislation.
[¶ 29.] GILBERTSON, Chief Justice, and ZINTER, Justice, concur.

.Z.B. raises four issues:
1. Whether SDCL 22-24B-2, which mandates a fifteen-year-old juvenile delinquent register as a sex offender, conflicts with Title 26 of the South Dakota Code thereby violating the exclusive jurisdiction of juvenile courts.
2. Whether SDCL 22-24B-2, which mandates a fifteen-year-old juvenile delinquent register as a sex offender, violates the due process clause of the Fourteenth Amendment to the United States Constitution and Article VI, section 2 of the South Dakota Constitution.
3. Whether SDCL 22-24B-2, which mandates a fifteen-year-old juvenile delinquent register as a sex offender, violates the right to equal protection guaranteed under the Fourteenth Amendment to the United States Constitution and Article VI, section 18, of the South Dakota Constitution.
4. Whether SDCL 22-24B-2, which mandates a fifteen-year-old juvenile delinquent register as a sex offender, constitutes cruel and unusual punishment under the Eighth and Fourteenth Amendments of the United States Constitution and Article VI, section 23, of the South Dakota Constitution.
Because our decision on Issue 3, equal protection, is unanimous, we treat that question first. On the issue of due process, our decision is not unanimous and separate writings appear below. We decline to reach the remaining issues.


. SDCL 22-22-7.2 provides:
Any person, fifteen years of age or older, who knowingly engages in sexual contact with another person, other than his or her spouse if the other person is sixteen years of age or older and the other person is incapable, because of physical or mental incapacity, of consenting to sexual contact, is guilty of a Class 4 felony.
SDCL 22-24B-1 provides in relevant part that "a sex crime is any of the following crimes regardless of the date of the commission of the offense or the date of conviction: (1) Rape as set forth in 22-22-1....''
SDCL 22-22-1 defines rape as
*599[A]n act of sexual penetration accomplished with any person under any of the following circumstances:
(1) If the victim is less than thirteen years of age; or
(2) Through the use of force, coercion, or threats of immediate and great bodily harm against the victim or other persons within the victim’s presence, accompanied by apparent power of execution; or
(3) If the victim is incapable, because of physical or mental incapacity, of giving consent to such act; or
(4) If the victim is incapable of giving consent because of any intoxicating, narcotic, or anesthetic agent or hypnosis; or
(5) If the victim is thirteen years of age, but less than sixteen years of age, and the perpetrator is at least three years older than the victim.
SDCL 22-24B-l(9) makes "[p]romotion of prostitution of a minor as set forth in subdivision 22-23-2(2)” a sex act requiring registration under SDCL 22-24B-2.


. If the classification involves a suspect class or a fundamental right, we examine the law under strict scrutiny review. Krahwinkel, 2002 SD 160, ¶ 19, 656 N.W.2d at 460 n. 9. If an intermediate class is involved (gender or legitimacy), intermediate review or the substantial relations test is used. Id. While Z.B. urges this Court to use strict scrutiny review, it is unnecessary to determine whether SDCL 22-24B-2 infringes on a fundamental right as we conclude the statute fails the rational basis test.


. As we noted in Meinders v. Weber:
We have no legislative history to aid in determining the purpose of the sex offender registration statutes. However, 1994 S.D. Session Laws chapter 174 states that the statutes are ''[a]n Act to provide for the registration of convicted adult sex offenders.” In addition, 1995 S.D. Session Laws chapter 123 explains that the sex offender registration laws are "[a]n Act to track the whereabouts of certain sex offenders residing in South Dakota.” We conclude that the Legislature's intention in requiring registration was to accomplish the regulatory purpose of assisting law enforcement in identifying and tracking sex offenders to prevent future sex offenses, especially those against children. Furthermore, the purpose of the public access to registrant information as provided in SDCL 22-22-40 was to alert the public in the interest of community safety, and to prevent and promptly resolve incidents involving sexual offenses.
2000 SD 2, ¶ 13, 604 N.W.2d 248, 255. There is no indication of any legislative purpose in treating juvenile sex offenders differently from adults.


. See 42 USC § 14071, entitled “Jacob Wet-terling Crimes Against Children and Sexually Violent Offender Registration Program.” This law requires every state to enact a sex offender registration program at least meeting minimum guidelines specified by the United States Attorney General or they will “not receive 10 percent of the funds that would otherwise be allocated” to them as federal funding for law enforcement.


. See AlaCode § 15-20-21 (2008); CalPenalCode 290.001 et seq. (2008); ConnGenStat 54-251 et seq. (2008); 730 IllCompStat 150/3 et seq. (2008); KSA 22-4902 et seq. (2007); MCLA 28.722 et seq. (2008); MissCodeAnn 45-33-21 (2008); VAMS 589.400 et seq. (2008); NHRevStatAnn 651-B:1 et seq. (2008); NMSA 29-11A-2 et seq. (20089); SCCode Ann 23-3-410 et seq. (2007) (amending legislation pending); TCA 40-39-202 et seq. (2007) (amending legislation pending); UCA 77-27-21.5 et seq. (2008); VaCodeAnn 9.1-901 etseq. (2008).


. Wayne A. Logan, Liberty Interests in the Preventive State: Procedural Due Process and Sex Offender Community Notification Laws, 89 JCrimL & Criminology 1167, 1175 (1999).


. See, e.g., Marlett v. State, 878 N.E.2d 860 (Ind.Ct.App.2007) (sex offender registration constitutional as applied to juvenile); In re Ronnie A., 355 S.C. 407, 585 S.E.2d 311 (2003) (adjudicated juvenile sex offender has no liberty interest implicated in sex offender registration requirement). See also People ex rel. C.B.B., 75 P.3d 1148 (Colo.Ct.App.2003) (juvenile had no procedural due process right to hearing on whether he was dangerous before he was required to register as sex offender — whether juvenile was currently dangerous was immaterial under Colorado Sex Offender Registration Act). Contra Doe v. Attorney General, 430 Mass. 155, 715 N.E.2d 37 (1999) (under the Massachusetts Constitution procedural due process required that juvenile be afforded an individualized hearing as a condition of registration).


. Although the author of the dissent takes the position today that the sex offender registry law is an unconstitutional due process deprivation only with respect to juveniles, he contended in an earlier writing, with precisely the same rationale, that the application of the registry law was also unconstitutional on due process grounds with respect to an adult convicted of statutory rape. See Meinders, 2000 SD 2, ¶¶ 55, 58, 604 N.W.2d at 266, 267 (Sabers, J., concurring in part and dissenting in part) (advocating a system classifying offenders according to their risk of recidivism).